 

 

f "‘~ men

AO 245B (CASDRev. 021' 18) Judgment in a Criminal Case

 

 

 

1101 11 2 2018
UNITED STATES DISTRICT COURT m

-SOUTHEF\N DiETj”<lCT OF C-RL!FORN`|A

 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA BV /‘h v DE”U`“
UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
V_ (For Ot`fenses Committed On or Al’cer November l, 1987)

ADOLF 0 GUTIERREZ-VILLAFANA (l)
Case Number: lSCR3518-CAB

ROBERT C. SCHLEIN

Defendant’s Attomey

 

REGISTRATION No, 09088085

\:| ,
THE DEFENDANTZ
lZ pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number{s}
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
r[he defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.
m The defendant has been found not guilty on count(s)
I:l Count(s) dismissed on the motion of the United States.

 

Assessment: $100. 00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 ls
Waived and remitted as uncollectible.

JVTA Assessment*: $

Ef n
*Justice for Victims of Tratticking Act of 2015, Pub. L. No. 114-22.

_No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all i`mes, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 2_ ZOd'Sl

Date of Imposit' n o Sentence

 

 

HON. CATHY ANNBENCIVENGO
UNITED STATES DISTRICT IUDGE

lSCR3518-CAB

 

 

r` L

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ADOLFO GUTIERREZ-VILLAFANA (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR3518-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
18 MONTHS.

|:| Sentence imposed pursuant to Title 8 USC Section l326(b).

ill The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN A FACILITY WITHIN THE NORTI-IWESTERN REGION TO FACILITATE
FAMILY VISITATIONS.

|:l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

 

|I as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:l on or before

E as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 110
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR3518-CAB

